                IN THE UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION

                                 )
SUALEH KAMAL ASHRAF,             )
                                 )
       Plaintiff,                )
                                 )     No. 17-cv-2839-SHM-dkv
v.                               )
                                 )
ADVENTIST HEALTH                 )
SYSTEM/SUNBELT, INC.,            )
                                 )
       Defendant.                )
                                 )
                                 )
                                 )

                               ORDER



       Before the Court is the Magistrate Judge’s Report and

Recommendation, dated August 13, 2019 (the “Report”).     (ECF No.

48.)    The Report recommends granting Defendant Adventist Health

System/SunBelt, Inc.’s Motion for Summary Judgment (ECF No. 38).

(Id. at 44.)    Although the Report advised the parties that any

objections must be filed within 14 days of service, no objections

have been filed.

       Congress enacted 28 U.S.C. § 636 to relieve the burden on

the federal judiciary by permitting the assignment of district-

court duties to magistrate judges.     See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States,

490 U.S. 858, 869–70 (1989)); see also Baker v. Peterson, 67 F.
App’x 308, 310 (6th Cir. 2003).               A district court has the

authority to “designate a magistrate judge to conduct hearings,

including evidentiary hearings, and to submit to a judge of the

court proposed findings of fact and recommendations for the

disposition, by a judge of the court, of any motion.”             28 U.S.C.

§ 636(b)(1)(B).

       The district court has appellate jurisdiction over any

decisions the magistrate judge issues pursuant to a referral.

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72.              “The district judge

must   determine   de   novo   any   part    of   the   magistrate    judge’s

disposition that has been properly objected to.”              Fed. R. Civ.

P. 72(b)(3); 28 U.S.C. § 636(b)(1).            The district court is not

required to review -- under a de novo or any other standard --

“any issue that is not the subject of an objection.”                 Thomas v

Arn, 474 U.S. 140, 149 (1985).            The district court should adopt

the findings and rulings of the Magistrate Judge to which no

specific objection is filed.         Id.; United States v. Walters, 638

F.2d 947, 950 (6th Cir. 1981).

       Neither party has objected to the Report, and the deadline

to do so under Local Rule 72.1 has passed.              See also 28 U.S.C.

§ 636(b)(1).    The Court has reviewed the Report and found that

its recommendation is warranted.           See Arn, 474 U.S. at 150-51.




                                      2
    The Report is ADOPTED, and Defendant’s Motion for Summary

Judgment is GRANTED.



So ordered this 3rd day of September, 2019.



                              /s/ Samuel H. Mays, Jr.
                            SAMUEL H. MAYS, JR.
                            UNITED STATES DISTRICT JUDGE




                               3
